EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charley Brown on 11/4/2021.
The application has been amended1 as follows: 
(Previously Canceled)

(Currently Amended) A pill dispensing device comprising:
a temporary storage compartment adapted to store one or more pills;
a feeding assembly that comprises at least one singulator and that is coupled to said temporary storage compartment; 
a dispensing route coupled to an exit position of said feeding assembly and disposed to receive said one or more pills;
a plurality of sensors, each sensor adapted to indicate a count signal for each of said one or more pills that moves along at least a portion of said dispensing route;
a controller coupled to said feeding assembly and said plurality of sensors;
a housing enclosing at least said feeding assembly, said portion of said dispensing route, and said plurality of sensors; and
a filtration assembly configured to remove air and particulate matter from an interior cavity of said housing; 
wherein:
said controller is configured to be programmable with a specific number of sensor mismatches,
said controller is configured to receive said count signals from each of said plurality of sensors and to record a sensor mismatch when, during counting for a prescription, a pill count of one of said sensors is different from a pill count of another of said sensors,
said controller is configured to generate an abort count sensor mismatch indication when a difference between said pill count of said one of said sensors and said pill count of said another of said sensors reaches said specific number of sensor mismatches, and
said controller is configured to send a stop instruction to the feeding assembly based on said abort count sensor mismatch indication.

(Previously Presented) The pill dispensing device of claim 17 wherein said feeding assembly is adapted to vibrate at a plurality of speeds and includes a vibratory base unit and a vibratory feeder bowl; and  wherein said singulator is configured to separate stacked pills.

(Previously Presented) The pill dispensing device of claim 17 wherein said dispensing route comprises
a dispensing chute having:
an upper portion coupled to said exit position of said feeding assembly, the upper portion allowing said one or more of said plurality of said sensors therein to sense,
a lower portion configured to change the direction of said one or more pills, and
a dispensing neck coupled to said lower portion of said dispensing chute and adapted to be positioned over a pill container. 

(Currently Amended) The pill dispensing device of claim 19, further comprising one or more pneumatic actuators configured to extend and to retract at least one portion of said dispensing neck.

(Previously Presented) The pill dispensing device of claim 17, wherein said feeding assembly further comprises a stopping mechanism coupled to said vibratory feeder bowl proximal the exit position, and the singulator is adjustable for pills of a particular size.

(Previously Presented) The pill dispensing device of claim 17, wherein said sensors comprise an optical sensor.

(Previously Presented) The pill dispensing device of claim 17, wherein said sensors comprise a fiber-optic sensor.

(Previously Presented) The pill dispensing device of claim 17, wherein said sensors comprise an infrared sensor.

(Previously Presented) The pill dispensing device of claim 17, wherein said sensors comprise an ultraviolet sensor.

(Previously Presented) The pill dispensing device of claim 17, wherein said plurality of sensors comprises a plurality of different types of sensors.

(Previously Presented) The pill dispensing device of claim 17, and further comprising a computer system programmed to log one or more pill count discrepancy.

(Previously Presented) The pill dispensing device of claim 27, wherein said one or more pill count discrepancy comprises at least one of a sensor mismatch discrepancy, a known over-count discrepancy, or a known under-count discrepancy.

(Canceled) 

(Canceled)

(Currently Amended) The pill dispensing device of claim 17, further comprising a computer system configured to reroute a pill container for a recount as a result of said abort count sensor mismatch indication.

(Currently Amended) The pill dispensing device of claim 17, further comprising a computer system configured to log performance associated with sensor mismatches.

(Previously Presented) The pill dispensing device of claim 17 further comprising a computer system configured to communicate to an end user a sensor mismatch indication when said sensor mismatch is recorded by said controller. 

(Previously Presented) The pill dispensing device of claim 17 wherein one or more of said sensors is adapted to communicate an alarm to a computer system when a quantity of particulate matter from an interior of the pill dispensing device exceeds a threshold.

(Currently Amended) The pill dispensing device of claim 17 wherein one or more of said sensors is configured to communicate a stop instruction to a computer system to stop movement of said pills along said dispensing route.

(Canceled) 

Allowable Subject Matter
Claims 17–28 and 31–35 are allowed.
The following is an examiner's statement of reasons for allowance.  The most relevant prior art identified by the examiner is:
2006/0025884 (Henkel) and
Swiftpack Swiftcheck Plus 1 Seed Counter Operating Instructions 3/20/2000 (Swiftpack).

	As discussed in the 12/15/2020 office action, Henkel teaches an automated tablet dispensing system which includes a hopper, sensor and control board.  A computer keeps track of pill counts during dispensing.  Swiftpack also teaches a particulate dispensing device.  Swiftpack describes the counting of seeds, yet it would be capable of counting pills, especially as applicant defines “pills”.  In 
said controller is configured to be programmable with a specific number of sensor mismatches
record a sensor mismatch when, during counting for a prescription, a pill count of one of said sensors is different from a pill count of another of said sensors, said controller is configured to generate an abort count sensor mismatch indication when a difference between said pill count of said one of said sensors and said pill count of said another of said sensors reaches said specific number of sensor mismatches

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The after-final amendment filed 10/27/2021 has not been entered because it lacks the proper formatting.  The content of the after-final amendment filed 10/27/2021 would have been appropriate however.  This examiner’s amendment includes the after-final content changes as well as the following additional changes:
        Claim 29 has been canceled.
        The formatting for all of the claims now complies with 37 CFR 1.173(d).